CORRECTED OPINION

                            UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-4630



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


JIMMY RICHARD HUSBAND,

                                             Defendant - Appellant.



     On Remand from the Supreme Court of the United States.
                          (No. 04-1698)


Submitted:   February 17, 2006               Decided:   June 1, 2006


Before WILKINSON, GREGORY, and SHEDD, Circuit Judges.


Affirmed in part, vacated in part, and remanded by unpublished per
curiam opinion.


Marcia G. Shein, Decatur, Georgia, for Appellant. Paul J. McNulty,
United States Attorney, Michael C. Moore, Assistant United States
Attorney, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           In April 2003, Jimmy Richard Husband pled guilty to eight

counts of sexual exploitation of a minor, in violation of 18 U.S.C.

§§ 2251 (a), (d) (1994).      The district court sentenced Husband to

eighty-seven months of imprisonment on each of the eight counts and

ordered that the terms be served consecutively, for a total of 696

months.    We    affirmed   his   convictions    and    sentence.    United

States v. Husband, No. 03-4630, 119 F. App’x 475 (4th Cir. 2005).

Husband filed a petition for a writ of certiorari in the Supreme

Court. On October 3, 2005, the Supreme Court granted the petition,

vacated   this    Court’s    judgment,     and    remanded    for   further

consideration in light of United States v. Booker, 543 U.S. 220

(2005).   See Husband v. United States, 126 S. Ct. 322 (2005).

           On    remand,    Husband   argues     that   his   sentence   is

unconstitutional in light of the Supreme Court’s decision in

Booker.   In Booker, the Supreme Court held that the mandatory

manner in which the federal sentencing guidelines required courts

to impose sentencing enhancements based on facts found by the

court, by a preponderance of the evidence, violated the Sixth

Amendment. 543 U.S. at 233-34 (Stevens, J., opinion of the Court).

The Court remedied the constitutional violation by severing two

statutory provisions, 18 U.S.C.A. § 3553(b)(1) (West Supp. 2005)

(requiring sentencing courts to impose a sentence within the

applicable guideline range), and 18 U.S.C.A. § 3742(e) (West 2000


                                   - 2 -
& Supp. 2005) (setting forth appellate standards of review for

guideline issues), thereby making the guidelines advisory.   Id. at

245-46. (Breyer, J., opinion of the Court).

          We vacate Husband’s sentence and remand for resentencing

consistent with the Booker decision.      Although the sentencing

guidelines are no longer mandatory, Booker makes clear that a

sentencing court must still “consult [the] Guidelines and take them

into account when sentencing.”   543 U.S. at 264.   On remand, the

district court should first determine the appropriate sentencing

range under the guidelines, making all factual findings appropriate

for that determination. See United States v. Hughes, 401 F.3d 540,

546 (4th Cir. 2005).   The court should consider this sentencing

range along with the other factors described in § 3553, and then

impose a sentence.     Id.   If that sentence falls outside the

guidelines range, the court should explain its reasons for the

departure as required by § 3553(c)(2).   Id.   The sentence must be

“within the statutorily prescribed range and . . . reasonable.”

Id. at 546-47.

          Because the Supreme Court’s remand order does not affect

our rejection in our prior opinion of Husband’s claims that the

statute of limitations had expired, that his plea was not knowing

and voluntary, that there was no adequate basis for accepting his

plea, and that he received ineffective assistance of counsel, we

affirm Husband’s convictions for the reasons set forth in the prior


                              - 3 -
opinion.   We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                  AFFIRMED IN PART,
                                      VACATED IN PART, AND REMANDED




                              - 4 -